Cole, Judge
(Abstract): These appeals for reappraisement of various items of merchandise concern the so-called British purchase tax, described in the law of the United Kingdom entitled, “Finance (No. 2) Act 1940 3 & 4 Geo. 6 Ch. 48.” The said tax was held not to be an item to be included in foreign value as defined in section 402 (c) of the Tariff Act of 1930 as amended by the Customs Administrative Act of 1938 (19 U. S. C. 1940 ed. § 1402 (c)). United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. 183, C. A. D. 334.
A written stipulation of fact, upon which the cases have been submitted, establishes that export value, section 402 (d) of the Tariff Act of 193'0 (19 U. S. C. 1940 ed. §1402 (d)) is the proper basis for appraisement of the instant merchandise, and that such statutory values for the articles in question are the appraised values, less additions made on entry by the importers because of advances in similar cases.